Citation Nr: 1108775	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUE
 
Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
E.M. Evans
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1971 to January 1980. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board in May 2009.  All necessary development has been accomplished and the case has now returned to the Board for further appellate consideration.  
 
The Veteran requested a Travel Board hearing at the RO.  The Veteran failed to appear for his scheduled hearing in October 2008, and the claims file reflects no evidence that he requested the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).
 
 
FINDING OF FACT
 
The competent evidence of record preponderates against a finding that the Veteran has an acquired psychiatric disorder that is related to active military service or events therein, and against finding that a psychosis was compensably disabling within a year of his separation from active duty.
 
 
CONCLUSION OF LAW
 
An acquired psychiatric disorder was not incurred in or aggravated during active military service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 3.309 (2010).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The RO provided notice how disability ratings and effective dates are determined in March 2006.  
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.
 
The Veteran was scheduled for a VA psychiatric examinations in January and June 2010, for which he failed to report.  In December 2009 and May 2010 letters, the Veteran was notified by mail of his upcoming appointments; however, these letters were returned as invalid addresses.  The Veteran has not contacted the RO with any address change information and he has provided no reason for his failure to report.   His representative stated in their December 2010 informal hearing presentation that they do not have a current address for the Veteran.  When a Veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  38 C.F.R. § 3.655(a) (2010).  VA has substantially complied with the notice and assistance requirements; and the Veteran is not prejudiced by a decision on the claims at this time.
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
Governing Laws and Regulations
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).
 
Service connection will also be presumed for a psychosis if such a disorder was manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

Background
 
While the service medical records show treatment with Elavil in October 1975, they are otherwise negative for any complaints, findings, or treatment for an acquired mental disorder, to include a bipolar disorder.  An October 1979 treatment record reveals that the Veteran was hospitalized and diagnosed with psychophysiologic cerebrovascular disorder (migraine headaches - atypical exacerbated by psychogenic factors), organic brain disease manifested by cerebral frontal lobe atrophy on computerized axial tomography, and abnormally elevated cerebrospinal fluid protein, etiology and significance undetermined.  There was no evidence of gross dysfunction on neuropsychiatric testing.  The treatment records do not show a diagnosis of a psychological disorder.  Other service treatment records indicate that the Veteran received constant treatment for migraine headaches, but nowhere is there any finding related to any acquired mental disorder, to include bipolar disorder. An acquired psychiatric disorder was not diagnosed in-service and a psychosis was not shown to be compensably disabling within a year of the appellant's separation from active duty.
 
A September 1994 private hospitalization record shows that the Veteran's past medical history included no psychological disorders.  Records indicate the Veteran began to receive treatment for depression in February 2000.  The Veteran's first diagnosis of record of a bipolar disorder followed a November 2003 VA psychiatric evaluation.  
 
The Veteran was afforded a VA examination in April 2004.  The Veteran reported that he never saw a psychiatrist and had no psychiatric treatment while in service.  He further stated that his first psychiatric treatment was after service in the 1980s.  He reported current treatment from the VA.  His reported symptoms were an inability to be around people, a constant upset stomach, intermittent sleep, a short-temper, and mood swings.  Diagnoses of bipolar disorder type II, polysubstance abuse, and a personality disorder, not otherwise specified were given.  The examiner opined that because the Veteran was not treated for bipolar disorder while on active service, and that no attributable symptoms were found in his psychiatric evaluations.  Further, the examiner opined that because no mood stabilizers were given for treatment that it was not likely that the Veteran's bipolar disorder had its onset during active duty.  
 
As noted above, the Veteran failed to report for a January and June 2010 VA psychiatric examinations in conjunction with his claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655. 
 
The medical evidence of record notes treatment and diagnosis for a psychiatric disorder only as early as February 2000, decades after the Veteran's separation from active service.  None of the evidence of record shows any treatment for a psychiatric disorder during service or in the presumptive period immediately following service.  Furthermore, the only competent opinion of record found no link between active military service and the Veteran's current psychiatric disorder.  
 
Accordingly, the preponderance of the evidence is against finding that any acquired psychiatric disorder, to include bipolar disorder, manifested in service, or until years thereafter.  Thus, the Board is constrained to deny the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

In reaching this decision the Board  considered the appellant's personal opinion that his disorder is due to service.  As a layman untrained in the field of psychiatry, however, the appellant is not competent to offer an opinion addressing the etiology of any acquired psychiatric disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Finally, the Board considered the doctrine of reasonable doubt but the preponderance of the evidence is against the claim, the doctrine is not for application.  38 C.F.R. § 3.102.


ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


